DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS:
In claim 1, line 13, reference to “the a position” has been changed to -- a position--
In claim 19, line 7, reference to “the a position” has been changed to -- a position--
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shibazaki (US 2021/0354243 A1) discloses an apparatus having an actuator device for supporting an optical element and has been cited for technical background. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-24 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious an actuator device comprising among other features, a first actuator securable a supporter and having an adjusting element and a fixing element;  and along with a second actuator securable to the support structure with particular functions and specific arrangement between these elements and satisfying conditions as recited in the mentioned claims of the present application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882




/HUNG NGUYEN/            Primary Examiner, Art Unit 2882